Title: John Quincy Adams to John Adams, 30 June 1787
From: Adams, John Quincy
To: Adams, John


        
          Braintree June 30th: 1787.
          Dear Sir
        
        I am at length released from the multiplicity of business which has employ’d so much of my time, for the last eighteen months: during that period I had scarcely a leisure moment, and was forced to a degree of application, which has been injurious to my health. but as I am left at present free from every employment, I shall have time to recruit; and I shall also be able to give more frequent testimonies of the attachment to my friends in Europe, who perhaps have just grounds to complain of my neglecting to write, notwithstanding all that I have offer’d for my justification.— On the 20th: of the present month, I concluded my collegiate course, and return’d here; as the senior Class are always dismissed four weeks before Commencement.— At an exhibition which took place in the beginning of April, I delivered the enclosed piece upon the profession of the Law. Two of my classmates, perform’d at the same time; one of which spoke upon physic and the other upon Divinity: the comparative utility of these professions was the topic, and the performance was honour’d with the approbation of the audience: it may favour perhaps of vanity in me to mention this Circumstance; & I should have said nothing of it, was it not from the hope, that it would afford satisfaction to the best of parents.— I have allotted to me, for Commencement an English Oration, upon the importance, and necessity of public faith to the well-being of a Community: the subject is noble, and of the greatest consequence; it deserves a more able defender and indeed requires it; for our public faith at present is in a sad condition.— I am led unawares into political ground, and now I am there I must indulge myself— Mr: Hancock, was again elected governour, this year, and out of 18000 votes he had more than 13000; this plainly shows, that the people in general, are displeased with some part of Mr: Bowdoin’s conduct: but it is the caprice of an ungrateful populace, for which it must ever be impossible to account. Mr: Hancock is very much involved in debt, if common report be true: it is even confidently asserted that his present estate would not by any means do justice to his creditors. it is therefore concluded that he would favour tender acts, paper currencies, and all those measures, which would give the sanction of the law to private fraud and villainy. it was supposed that a Senate and an house of representatives would be chosen, perfectly willing to abolish all contracts public and private, ready in short to redress the people’s grievances, that is, to gratify their passions and justify their crimes. but these fears were not entirely well grounded; there are indeed several Senators and many representatives, who would stick at nothing: A Willard, a Drury, A Whitney, and many others, who have openly espoused the cause of treason and rebellion, are now among the legislators of the country; intestinam aliquam quotidie perniciem reipublicae molientes. there is however in both branches of the legislature a majority of well meaning men; who will support the dignity of the government, and who will not prostitute the honour of their Country. A motion was made a few days since, that a committee should be appointed to examine the merits of a paper currency, and to report upon the expediency of an emission at present; but there was a majority of more than 60, even against the committing it. It has been resolved that the Court should move out of the town of Boston, and the committee have finally recommended Concord, as the most proper place to which it may be removed. The people in the country are very earnest in this point; and as usual, without knowing why.— The salaries of all civil Officers, which are now too small will infallibly be reduced still lower. Mr: Hancock, who has a peculiar talent of pleasing the multitude, has compounded this matter by offering to make a present to the public of 300£. but I consider this as a pernicious precedent; a palliative, worse, than it would have been, had the legislature curtailed the Salary. for if one man gives up 300£, another, fishing equally for popularity, may give more, and the chair of government, may finally be offered to the lowest bidder.— It is impossible for a free nation to subsist without parties, and unfortunately our parties are not yet form’d. The democratical branch of our government is at present quite unrival’d; and we severely feel the want of sufficient strength in the other branches: the Senate indeed has several times within these 18 months saved the commonwealth from complete anarchy, and perhaps from destruction: but its hands are tied; and the people are too generally disposed to abolish the senate, as an useless body. I have indeed great hopes that the defence of the constitutions, will produce an alteration, in their sentiments; it will certainly have great weight: one printer in Boston is employ’d in printing a new edition of this book, and another is retailing it twice a week, in a newspaper; so that I hope, it will be sufficiently spread throughout the Commonwealth. As to the monarchical power, it appears to be entirely out of the question, and unless by a revolution it be established upon the ruin of the two others, it will never possess influence sufficient to hold the balance, between them.
        There was this year no choice of a lieutenant governor by the people. Mr: Cushing and general Lincoln, were the primary candidates, Mr: Gorham and genl: Heath had likewise some hundreds of votes. the house sent up Mr: Cushing & Mr: Gorham to the Senate, because genl: Lincoln was a military character. The Senate were unanimous in favour of Mr: Cushing, who will probably drop, at the next election.— Mr: Adams, has been much opposed to genl: Lincoln, and had sufficient influence to prevent his being chosen even as a councillor, because he is a member of the Society of Cincinnati: it is strange, that no one dares attack this institution openly: it is daily acquiring strength, and will infallibly become, a body dangerous, if not fatal to the Constitution. Immediately after the death of genl: Greene, it was voted by one of the state Societies that his eldest son, at the age of 18, should take his seat as a member. I was perfectly astonished to see no notice taken of this measure, by the public. by dropping the hereditary part of the institution, they will after some time reduce themselves to a small number; and by admitting the sons of the most distinguished characters, they obtain their end, as completely as if it were professedly hereditary. but as they are not immediately dangerous, and there are so many other difficulties that engage the attention of the public; nothing is said, or done upon the subject, and they are suffered to take their own course: a free people always were & always will be ready to strain at a gnat, and swallow a camel.
        
        But I find, I have run out my paper, and must therefore omit several circumstances at present, & shall mention them to Mamma, to whom I will write by the present opportunity if I can have time to prepare a letter.
        Your dutiful Son,
        J. Q. Adams.
      